Citation Nr: 1418607	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-04 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease, status-post coronary angioplasty. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1992 to April 1993 and had an additional 20 years and 7 months of prior active service.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions dated in July 2008 and December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In November 2012, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for a lumbar spine disability and a TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the issue of an increased evaluation for coronary artery disease, status-post coronary angioplasty be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased evaluation for coronary artery disease, status-post coronary angioplasty have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

During the November 2012 hearing, the Veteran requested to withdraw his appeal as to the issue of an increased evaluation for coronary artery disease, status-post coronary angioplasty.  Because the Veteran has clearly indicated his wish to withdrawal the issue of an increased evaluation for coronary artery disease, status-post coronary angioplasty, there remain no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2013).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this issues and it is therefore dismissed.


ORDER

Entitlement to an evaluation in excess of 60 percent for coronary artery disease, status-post coronary angioplasty is dismissed.





REMAND

In April 2011, the Veteran's representative submitted a copy of a January 2008 decision from the Social Security Administration (SSA).  However, the records associated with the Veteran's application for SSA benefits and referenced in the decision have not been obtained and associated with the Veteran's claims file.  Therefore, on remand, the Veteran's complete records from the SSA must be obtained.   

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all SSA records concerning the Veteran. All efforts to obtain this evidence must be documented in the paper claims folder/electronic file.  If the search for such records has negative results, documentation to that effect should be included in the claims files/electronic file.  

2. After completing the above actions, as well as any other action necessary in light of obtained evidence, readjudicate the Veteran's claims.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate period of time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


